         Case 1:18-cv-01703-MC       Document 10    Filed 11/08/18   Page 1 of 9




Mathew K. Higbee, Esq., SBN 106514
HIGBEE & ASSOCIATES
1504 Brookhollow Dr., Ste. 112
Santa Ana, CA 92705-5418
(714) 617-8350
(714) 597-6559 Facsimile
mhigbee@higbeeassociates.com

Attorney for Plaintiff,
CHRISTOPHER SADOWSKI

                      UNITED STATES DISTRICT COURT
                           DISTRICT OF OREGON

CHRISTOPHER SADOWSKI,                          Case No. 1:18-cv-01703-MC

                        Plaintiff,
                                               MOTION TO STRIKE
                                               DEFENDANT’S ANSWER;
v.                                             MEMORANDUM OF LAW;
                                               DECLARATION OF MATHEW K.
HENRY SHIVLEY d/b/a                            HIGBEE IN SUPPORT THEREOF
www.fromthetrenchesworldreport.com;
and DOES 1 through 10 inclusive,
                                               Request for Oral Argument
                        Defendant.



              MOTION TO STRIKE DEFENDANT’S ANSWER

      Plaintiff Christopher Sadowski (“Plaintiff”) moves this Court to strike the

Answer        filed      by          Defendant         Henry         Shivley       d/b/a

www.fromthetrenchesworldreport.com (“Defendant”) on October 18, 2018. (Doc.

No. 7.) This motion is brought pursuant to Federal Rule of Civil Procedure 12(f)

on the grounds that the basis for Defendant’s Answer is meritless and does not


                                           1
        Case 1:18-cv-01703-MC     Document 10    Filed 11/08/18   Page 2 of 9




provide “fair notice” of the defenses raised. In compliance with Local Rule 7-1,

the parties made a good faith effort through telephone conferences and e-mail to

resolve the dispute and have been unable to do so. This Motion to strike is based

on the accompanying Memorandum of Law, the Declaration of Mathew K.

Higbee, and the pleadings, files and other materials that are on file with the Court.

Plaintiff respectfully requests oral argument by telephone conference in this matter.



Dated: November 8, 2018                      Respectfully submitted,


                                             /s/ Mathew K. Higbee
                                             Mathew K. Higbee, Esq.
                                             Oregon Bar No. 106514
                                             HIGBEE & ASSOCIATES
                                             1504 Brookhollow Dr., Ste 112
                                             Santa Ana, CA 92705-5418
                                             (714) 617-8350
                                             (714) 597-6729 facsimile
                                             Counsel for Plaintiff




                                         2
        Case 1:18-cv-01703-MC        Document 10   Filed 11/08/18   Page 3 of 9




                           MEMORANDUM OF LAW

                                 I.     Introduction

      Pursuant to Federal Rule of Civil Procedure 12(f), Plaintiff respectfully

moves this Court to strike Defendant’s Answer. (Doc. No. 7.) The basis for

Defendant’s Answer is meritless and Defendant does not provide “fair notice” of

the defenses raised. Therefore, striking Defendant’s answer will narrow the issues

relevant to this claim.

                               II.     Legal Standard

      Under Rule 12(f), a “court may strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

Civ. Proc. 12(f). The grant of a motion to strike serves “to avoid expenditure of

time and money that must arise from litigating spurious issues by dispensing with

those issues prior to trial.” Sidney Vinstein v. A.H. Robins Co., 697 F.2d 880, 885

(9th Cir. 1983); Ganley v. Cnty of of San Mateo, 2007 WL 902551, at *2 (N.D.

Cal. Mar. 22, 2007) (“In the Ninth Circuit, motions to strike are proper, even if the

material is not prejudicial to the moving party, if granting the motion would make

trial less complicated or otherwise streamline the ultimate resolution of this

action.”).

      The Federal Rules “require, a ‘showing’, rather than a blanket assertion of

entitlement to relief.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 n.3



                                           3
          Case 1:18-cv-01703-MC     Document 10   Filed 11/08/18   Page 4 of 9




(2007).    Thus, “[a] pleading that offers [mere] ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

      The Ninth Circuit holds that conclusory and factually unsupported

affirmative defenses are insufficient to survive motions to strike. See Jones v.

Community Redevelopment Agency, 733 F.2d 646, 649 (9th Cir. 1984). As one

district court noted, “the vast majority of courts presented with the issue have

extended Twombly’s heightened pleading standard to affirmative defenses.”

Barnes v. AT&T Pension Benefit, 718 F. Supp. 1167, 1171 (N.D. Cal. 2010).

      Affirmative defenses are also insufficient if they do not provide the plaintiff

with “fair notice” of the defense. Whyshak v. City National Bank, 607 F.2d 824,

827 (9th Cir. 1979). “[G]eneral allegations” are not fair notice. Qarbon.com Inc.

v. eHelp Corp., 315 F. Supp. 2d 1046, 1049 (N.D. Cal. 2004).

      Thus, under Twombly’s heightened pleading standard, Defendants must

provide sufficient factual support to connect its defenses to this case rather than

simply making conclusory or barebones statements or allegations.

                             III.     Legal Argument

     In his Answer, Defendant generally asserts a sovereign citizen defense in that

he invokes his “personal superior authority as the individual free sovereign

national for the Bill of Rights,” and goes as far as to state that “the UNITED



                                          4
        Case 1:18-cv-01703-MC       Document 10     Filed 11/08/18   Page 5 of 9




STATES DISTRICT COURT DISTRICT OF OREGON MEDFORD DIVISION

is the no authority over the any American national for the Republic . . . .” (Doc.

No. 7 at 20, 8.)

      “Courts across the country ‘have uniformly rejected arguments’ based on the

sovereign citizen ideology as frivoulous, irrational, or unintelligible.” Mackey v.

Bureau of Prisons, No. 1:15-cv-1934-LJO-BAM, 2016 WL 3254037, at *1 (E.D.

Cal. June 14, 2016); See, e.g., United States v. Alexio, No. 13-01017 JMS, 2015

WL 40691690, at *2–4 (summarizing cases rejecting sovereign citizen arguments

as ‘frivioulous, irrational, and unintelligible.’ (quoting United States v. Ornelas,

05-0321-WS-C, 2010 WL 4663385, at *1 (S.D. Ala. Nov. 9, 2010))). This holds

true regardless of whether such arguments are made as a claim or defense. See

United States v. Dernard Darnell of the Family Neal, No. 1:11-CR-297-LJO, 2016

WL 2926508, at *3 n.2 (E.D. Cal. May 18, 2016) (noting that the “ ‘sovereign

citizen’ defense is invalid and inadmissible . . .”).

      This district has also regarded sovereign citizen claims as meritless and

frivolous. See Jacob v. Brown, No. 3:18-CV-00664-YY, 2018 WL 3763801, at *2

(D. Or. Aug. 6, 2018) (“Courts have repeatedly rejected ‘sovereign citizen’ and

‘redemptionist’ arguments such as those made by Plaintiff as ‘utterly frivolous.’”)

(internal citations omitted); see also United States v. Ernst, 857 F. Supp. 2d 1098,

1105 (D. Or. 2012), aff’d, 623 F. App’x 333 (9th Cir. 2015); and see Ray v.



                                            5
         Case 1:18-cv-01703-MC    Document 10    Filed 11/08/18   Page 6 of 9




Williams, No. CV-04-863-HU, 2005 WL 697041, at *5–6 (D. Or. Mar. 24, 2005),

report and recommendation adopted, No. CV-04-863-HU, 2005 WL 1429907 (D.

Or. June 16, 2015), aff’d, 234 F. App’x 570 (9th Cir. 2007). More importantly, the

Ninth Circuit has noted, “this argument has been consistently and thoroughly

rejected by every branch of the government for decades. Indeed advancement of

such utterly meritless arguments is now the basis for serious sanctions imposed on

civil litigations who raise them.” United States v. Studley, 783 F.2d 934, 937 n.3

(9th Cir. 1986); accord United States v. Powell, 46 F.3d 1148 (9th Cir. 1995).

        Accordingly, Defendant’s Answer should be stricken because it is meritless

frivolous, and does not give Plaintiff “fair notice” of any factually sufficient

affirmative defenses.

                                 IV.   Conclusion

        For the foregoing reasons, Plaintiff moves this Court to Strike Defendant’s

Answer for the purpose of narrowing the issues to those that are relevant to this

case.




                                         6
       Case 1:18-cv-01703-MC   Document 10   Filed 11/08/18   Page 7 of 9




Dated: November 8, 2018                  Respectfully submitted,


                                         /s/ Mathew K. Higbee
                                         Mathew K. Higbee, Esq.
                                         Oregon Bar No. 106514
                                         HIGBEE & ASSOCIATES
                                         1504 Brookhollow Dr., Ste 112
                                         Santa Ana, CA 92705-5418
                                         (714) 617-8325
                                         (714) 597-6729 facsimile
                                         Counsel for Plaintiff




                                     7
        Case 1:18-cv-01703-MC      Document 10    Filed 11/08/18   Page 8 of 9




                  DECLARATION OF MATHEW K. HIGBEE

I, Mathew K. Higbee, declare as follows:

       1.     I am an attorney at law, duly admitted to practice before the Courts of

the State of Oregon and the United States District Court for the District of Oregon. I

have personal knowledge of the following facts, and, if called as a witness, I could

and would competently testify thereto.

       2.     I am the attorney for Plaintiff Christopher Sadowski in the above

captioned action. I make this Declaration in support of Plaintiff’s Motion to Strike.

       3.     Since April 19, 2017 up until filing suit, Plaintiff’s counsel has

continuously attempted to confer with Defendant by telephone, mail, and e-mail,

but has not been successful in resolving this matter.

       4.     Plaintiff filed suit on September 25, 2018 (Doc. No. 1) and Defendant

filed its Answer on October 18, 2018. (Doc. No. 7.)

       5.     In compliance with Local Rule 7-1, Plaintiff’s counsel contacted

Defendant by telephone and e-mail to resolve the dispute, but was unable to do so.

       6.     As a result, Plaintiff moves to strike Defendant’s Answer because it is

meritless and does not give “fair notice” of any factually sufficient affirmative

defenses.

       I declare under penalty of perjury that the foregoing is true and correct under

the laws of the United States of America.



                                            8
 Case 1:18-cv-01703-MC    Document 10   Filed 11/08/18     Page 9 of 9




Executed this 8 November 2018, at Santa Ana, California,



                                     /s/ Mathew K. Higbee
                                     Mathew K. Higbee, Esq.
                                     Counsel for Plaintiff




                                 9
